DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a contention module configured to…”  in claim 1 (and claims 13 and claim 20) and “a dynamic QoS module is operative to…” in claims 8-11 (and claims 18-19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 7, filed 04/27/2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 8-11 and 20 have been withdrawn. 
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. The applicant has argued in substance that claim 4 has not established a prima facie case.  The examiner respectfully disagrees, since both arts are generally directed towards stream allocations, and the incorporation of the details of Malwankar increases the overall efficiency of those stream allocations as stated in the previous office action and as reiterated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huen, et al (Pub. No. US 2017/0272494 A1, hereinafter referred to as Huen), and further in view of Koramutla, et al (Pub. No. US 2017/0264719 A1, hereinafter referred to as Koramutla).

Claim 1 is an independent claim and Huen discloses a storage device (storage device 120, see FIG. 5; storage device may be any storage device capable of providing multi-stream support: for example, a Solid State Drive (SSD), para. [0037]), comprising: 
one or more communication channels suitable for connection with a plurality of host devices (flash memory of storage device organized into channels, with each group of flash memory accessed via a separate channel, para. [0057]; using multi-stream technology, a host may effectively use the SSD for write and read operations, para. [0023]; as used in the description of the inventive concept and the appended claims, the singular forms “a,” “an,” and “the” are intended to include the plural forms as well, para. [0021]); 
a plurality of memory devices within a memory array (flash memories 510, 515, 520, see FIG. 5); 
a host interface (host interface layer 545, see FIG. 5), configured to receive and transmit multiple data streams from and to the plurality of host devices (multi stream supported SSD storage device, para. [0037]; host interface layer includes stream queues and processes stream requests, para. [0060]-[0063]; streams used for read and write operations (showing the receive and transmit operations as claimed), para. [0023]), each data stream having a corresponding service level agreement (SLA) measured by a corresponding quality of service (QoS) (QoS attributes for multiple streams and each stream has a guaranteed minimum bandwidth or maximum latency, para. [0016], [0053], [0061]); 
a plurality of controllers configured to receive commands sent from the plurality of host devices (SSD controller 505, see FIG. 5; as used in the description of the inventive concept and the appended claims, the singular forms “a,” “an,” and “the” are intended to include the plural forms as well, para. [0021]; queues (which are part of host layer interface of flash file system of SSD controller, see FIG. 5 and 6) for receiving requests, para. [0060]); and 
a dynamic management interface, executed by at least one of the plurality of controllers (host interface layer 545 of SSD controller 505, see FIG. 5), configured to manage each received data stream with the corresponding QoS (buffer manager (in host interface layer, see FIG. 6) may determine the overall order in which requests are processed in stream request queue, para. [0063]…the stream QoS scheduler 630 (which is part of host interface layer, see FIG. 6) may schedule requests from…stream request queue to satisfy stream QoS attributes for the streams, para. [0063]; see also FIG. 6) and associate the received data stream to the sending host (a stream identifier may be included with write requests from hosts, so that storage device may quickly determine what stream the requests belong to, para. [0044]); and
a dynamic QoS control module coupled with the dynamic management interface and the host interface (buffer manager 615 is part of host interface layer which is part of SSD controller, see FIG. 5 and FIG. 6).

Huen does not specifically disclose, but Koramutla teaches, a contention module (see para. [0066], [0067]) configured to prioritize one or more applications having one or more contentions with respect to a plurality of shared resources (ordering data packets in a multi-stream computing environment…stream interleaving in a computing network, para. [0032]; data streams (of data packets) generated by applications, para. [0043]), wherein the one or more applications are prioritized based on a corresponding QoS requirement (ordering data packets in a multi-stream computing network…while satisfying the various QoS, latency, performance, or priority requirements of each data stream, para. [0032]); and wherein the one or more applications are added to a shared queue used for scheduling (ordering data packets in a multi-stream computing environment and stream interleaving, para. [0032]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Koramutla’s application stream prioritizations with Huen’s multiple streams because it would have allowed for a more efficient delivery of multiple stream data in a network though an improved serialization of the data packets within the network (Koramutla, para. [0032]).

As per claim 2, claim 1 is incorporated and Huen further discloses wherein the storage device comprises a Solid State Drive (SSD) storage device (SSD, see para. [0037]).  

As per claim 3, claim 1 is incorporated and Huen further discloses wherein the plurality of host devices are virtual host devices (host machine, para. [0039]; machines may be virtual, para. [0092]).  

As per claim 5, claim 1 is incorporated and Huen further discloses wherein the dynamic management interface is configured to determine one or more minimum QoS requirements for each corresponding QoS of each received data stream (the stream QoS scheduler 630 (which is part of buffer manager) may schedule requests from…stream request queue to satisfy stream QoS attributes for the streams, para. [0063]; see also FIG. 6).  

As per claim 6, claim 5 is incorporated and Huen further discloses wherein the one or more minimum QoS requirements comprises anyone of read bandwidth, read latency, write bandwidth, and write latency requirements (minimum bandwidth...latency attributes for each stream…write and read operations, para. [0023], [0024]).  

As per claim 8, claim 1 is incorporated and Huen further discloses wherein the dynamic QoS control module is configured to receive first requests for a first data stream and second requests for a second data stream from the sending host (buffer manager determines the overall order in which requests are processed in stream request queue and stores the requests in event queue 650, para. [0063], [0064]).  

As per claim 9, claim 8 is incorporated and Huen further discloses wherein the dynamic QoS control module is configured to acknowledge a total data received from the second requests for the second stream from the sending host (receive original QoS attribute allocation request (total data received) from host for a stream (i.e. a second stream of multiple streams) by host and return status of configuration request shows total data acknowledged as claimed, para. [0044]-[0048]; buffer manager receives and schedules stream requests, para. [0064]).  

As per claim 10, claim 8 is incorporated and Huen further discloses wherein the dynamic QoS control module is configured to transfer back to the sending host an actual data for the second stream that is less than the total data received from the second requests for the second stream from the sending host (stream configuration request may release some excess resource when the original QoS attribute might allocate more resources than the stream actually needed (i.e. the actually used resources of the attribute is less than the original amount of QoS attribute allocation), para. [0047]; buffer manager receives and schedules stream requests, para. [0064]). 

As per claim 11, claim 8 is incorporated and Huen further discloses wherein the dynamic QoS control module is operative to schedule the first requests and second requests in a manner that may satisfy a first QoS attribute for the first stream and a second QoS attribute for the second stream (stream requests are scheduled to satisfy stream QoS attributes of the streams, para. [0061], [0063]).  

As per claim 12, claim 6 is incorporated and Huen further discloses wherein each QoS attribute is drawn from at least one or more of the minimum QoS requirements (minimum bandwidth/latency attributes for stream specified by host…make sure each stream gets its minimum QoS level, para. [0023], [0024]).  

Claim 13 is an independent claim and Huen discloses a storage device, comprising: 
one or more communication channels suitable for connection with a plurality of host devices (flash memory of storage device organized into channels, with each group of flash memory accessed via a separate channel, para. [0057]; using multi-stream technology, a host may effectively use the SSD for write and read operations, para. [0023]; as used in the description of the inventive concept and the appended claims, the singular forms “a,” “an,” and “the” are intended to include the plural forms as well, para. [0021]); 
a plurality of memory devices within a memory array (flash memories 510, 515, 520, see FIG. 5); 
a host interface (host interface layer 545, see FIG. 5), configured to receive and transmit multiple data streams from and to the plurality of host devices  (multi stream supported SSD storage device, para. [0037]; host interface layer includes stream queues and processes stream requests, para. [0060]-[0063]), each data stream having a corresponding service level agreement (SLA) measured by a corresponding quality of service (QoS) (QoS attributes for multiple streams and each stream has a guaranteed minimum bandwidth or maximum latency, para. [0016], [0053], [0061]); 
a plurality of controllers configured to receive commands sent from the host interface or the plurality of host devices (SSD controller 505, see FIG. 5; as used in the description of the inventive concept and the appended claims, the singular forms “a,” “an,” and “the” are intended to include the plural forms as well, para. [0021]; queues (which are part of host layer interface of flash file system of SSD controller, see FIG. 5 and 6) for receiving requests, para. [0060]); 
a dynamic management interface, executed by at least one of the plurality of controllers, configured to manage each received data stream with the corresponding QoS (buffer manager (in host interface layer, see FIG. 6) may determine the overall order in which requests are processed in stream request queue, para. [0063]…the stream QoS scheduler 630 (which is part of host interface layer, see FIG. 6) may schedule requests from…stream request queue to satisfy stream QoS attributes for the streams, para. [0063]; see also FIG. 6) and associate the received data stream to the sending host (a stream identifier may be included with write requests from hosts, so that storage device may quickly determine what stream the requests belong to, para. [0044]); and 
a dynamic QoS control module coupled with the dynamic management interface and the host interface (buffer manager 615 is part of host interface layer which is part of SSD controller, see FIG. 5 and FIG. 6), wherein the dynamic QoS control module is configured to receive first requests for a first data stream and second requests for a second stream from the sending host (buffer manager 615 determines the overall order in which requests are processed in stream request queue and stores the requests in event queue 650, para. [0063]).  

Huen does not specifically disclose, but Koramutla teaches, a contention module (see para. [0066], [0067]) configured to prioritize one or more data streams having one or more contentions with respect to a plurality of shared resources (ordering data packets in a multi-stream computing environment…stream interleaving in a computing network, para. [0032]; data streams (of data packets) generated by applications, para. [0043]), wherein the one or more data streams are prioritized based on a corresponding QoS requirement (ordering data packets in a multi-stream computing network…while satisfying the various QoS, latency, performance, or priority requirements of each data stream, para. [0032]); and wherein the one or more data streams are added to a shared queue used for scheduling (ordering data packets in a multi-stream computing environment and stream interleaving, para. [0032]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Koramutla’s application stream prioritizations with Huen’s multiple streams because it would have allowed for a more efficient delivery of multiple stream data in a network though an improved serialization of the data packets within the network (Koramutla, para. [0032]).

As per claim 15, claim 13 is incorporated and Huen discloses wherein a first data stream has a first level of QoS (stream 910 has a latency of 50 ms (where the stream specifies all requests should be satisfied in no more than 50 ms), para. [0073]), wherein a second data stream has a second level of QoS (stream 915 has a latency of 100 ms (where the stream specifies all requests should be satisfied in no more than 100 ms), para. [0073]), wherein the first level of QoS is greater than the second level of QoS (100 ms > 50 ms, para. [0073]), and wherein a first priority ranking is assigned to the first data stream based on the first level of QoS being greater than the second level of QoS (requests from stream 910 are scheduled before any request from stream 915 is scheduled, para. [0073]).  

As per claim 16, claim 13 is incorporated.  Claim 16 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 17, claim 16 is incorporated.  Claim 17 corresponds to claim 6 and is therefore rejected for similar reasoning. 

As per claim 18, claim 17 is incorporated.  Claim 18 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 19, claim 18 is incorporated and Huen further discloses wherein the dynamic QoS control module is configured to transfer back to the sending host an actual data for the second stream that is less than the total data received from the second request for the second stream from the sending host (stream configuration request may release some excess resource when the original QoS attribute might allocate more resources than the stream actually needed (i.e. the actually used resources of the attribute is less than the original amount of QoS attribute allocation), para. [0047]; buffer manager receives and schedules stream requests, para. [0064]), and wherein the dynamic QoS control module is operative to schedule the first requests and second requests in a manner that may satisfy a first QoS attribute for the first stream and a second QoS attribute for the second stream (stream requests are scheduled to satisfy stream QoS attributes of the streams, para. [0061], [0063]).  

Claim 20 is an independent claim and Huen discloses a method of managing QoS requirements, comprising: 
receiving an identifier for a first stream and an identifier for a second data stream from a host (host 105 may request that storage device 120 open a new stream…open stream request may include a stream identifier, para. [0044]); 
wherein the identifier for the first data stream further identifies a total data acknowledged from the first requests for the first data stream from the host (stream identifier may be a tag that may be included with requests to help storage device satisfy the QoS attributes for all requests, para. [0044]; original QoS attribute allocation for a stream by host and return status of configuration requests shows total data acknowledged as claimed, para. [0044]-[0048]), and wherein the total data acknowledged from the first requests for the first data stream is greater than an actual data transferred back to the host (stream configuration request may release some excess resource when the original QoS attribute might allocate more resources than the stream actually needed (i.e. the original amount of QoS attribute allocation is greater than actually used resources of the attribute), para. [0047]).

Huen does not specifically disclose, but Koramutla teaches, wherein the first and second data streams are prioritized using a contention module (see para. [0066], [0067]) based on a corresponding QoS requirement in the event of contention with respect to a plurality of shared resources (ordering data packets in a multi-stream computing environment…stream interleaving in a computing network, para. [0032]; data streams (of data packets) generated by applications, para. [0043]; ordering data packets in a multi-stream computing network…while satisfying the various QoS, latency, performance, or priority requirements of each data stream, para. [0032]); and wherein the first and second data streams are added to a shared queue used for scheduling (ordering data packets in a multi-stream computing environment and stream interleaving, para. [0032]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Koramutla’s application stream prioritizations with Huen’s multiple streams because it would have allowed for a more efficient delivery of multiple stream data in a network though an improved serialization of the data packets within the network (Koramutla, para. [0032]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huen and Koramutla as applied to claim 1 above, and further in view of Malwankar, et al (US Patent No. 10,216,423 B1, hereinafter referred to as Walwankar).

As per claim 4, claim 1 is incorporated and Huen and Koramutla do not specifically disclose, but Malwankar teaches, wherein each data stream corresponds to a partition in the memory array (stream tags cause the SSD to write the portion of the data to a block of the SSD that is reserved for the stream associated with the tag included with the write command, col. 2, line 67; col. 3, lines 1-2).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Malwankar’s stream allocation to SSD blocks with Huen and Koramutla’s stream allocations for an SSD storage device because it would have allowed for a more efficiently managed streaming operation in SSD storage devices (Malwankar, col. 3, lines 38-54).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448